Citation Nr: 0526262	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an effective date prior to June 4, 2003, for a 
total rating for compensation purposes based upon individual 
unemployability.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-law



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from November 1941 
to October 1945.  This case was remanded by the Board of 
Veterans Appeals (the Board) in April 2005 to the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO) for additional action.  The case is again before the 
Board for adjudication.


FINDINGS OF FACT

1.  An unsigned claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
was received by VA on August 26, 2002.

2.  A signed claim for TDIU was received by VA on February 
28, 2003.

3.  The initial evidence of unemployability due to service-
connected disabilities was on VA examinations in June 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 2003, for 
TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In April 2005, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to TDIU.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
relevant evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involves the issue of entitlement to TDIU prior to 
June 2003, a current examination is not relevant.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Factual Background

The evidence on file consists of VA and private treatment 
records dated from February 1999 to July 2004, VA 
examinations reports dated in April 2002 and June 2003, and 
statements by and on behalf of the veteran.

An April 2002 rating decision granted entitlement to service 
connection for bilateral hearing loss, which was assigned a 
20 percent evaluation, and for tinnitus, which was assigned a 
10 percent evaluation; the awards were effective November 3, 
2001.

A May 2002 rating decision granted entitlement to service 
connection for residuals of a fractured patella, degenerative 
joint disease of the left knee, which was assigned a 10 
percent evaluation effective November 3, 2001.

A July 2003 rating decision granted entitlement to service 
connection for PTSD, which was assigned a 50 percent 
evaluation effective June 4, 2003; TDIU and Dependents' 
Educational Assistance were also awarded effective June 4, 
2003.

Pertinent Law and Regulations

A claim for TDIU is essentially a claim for an increased 
rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by the regulation, which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2004).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).

Analysis

It has been contended on behalf of the veteran that TDIU 
should be granted effective in August 2002 because that is 
the original date of submission of VA Form 21-8940 claiming 
TDIU.  

As noted above, a claim for TDIU is essentially a claim for 
an increased rating.  Consequently, the effective date of an 
award of increased compensation is normally the later of the 
date of receipt of claim or the date entitlement arose, 
unless there is evidence demonstrating that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The veteran originally filed a claim for entitlement to 
service connection for left knee disability, hearing loss, 
and tinnitus in November 2001, and an April 2002 rating 
decision granted entitlement to service connection for 
bilateral hearing loss, which was assigned a 20 percent 
evaluation, and for tinnitus, which was assigned a 10 percent 
evaluation; the awards were effective November 3, 2001.  The 
claim for service connection for left knee disability was 
deferred pending VA examination, which was conducted in April 
2002.

A May 2002 rating decision granted entitlement to service 
connection for residuals of a fractured patella, degenerative 
joint disease of the left knee, which was 


assigned a 10 percent evaluation effective November 3, 2001.  
The veteran was notified of the award in June 2002.

An unsigned and undated VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability, was 
received by VA on August 26, 2002.  The Board finds that the 
incomplete application for TDIU constituted an informal 
claim.  

The Court has held that when an applicant fails to provide 
critical elements of the information requested on the form, 
and VA returns the form to the applicant requesting that he 
provide the missing items, the applicant will not have 
satisfied the requirements of § 5101(a), until he submits the 
requested information.  Fleshman v. Brown, 9 Vet. App. 548 
(1996); aff'd, 138 F.3d 1429 (Fed. Cir. 1998); cert. denied, 
119 S. Ct. 371 (1999).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  Pursuant to this "duty to inform" the veteran of 
the necessary steps required to complete his application, the 
veteran was notified in February 2003 that he should 
complete, sign, and return the application to VA, and the 
completed application was received by VA on February 28, 
2003, which means that a completed application for VA 
compensation was received within one year of receipt of the 
informal claim for benefits.

As the completed and signed application for compensation 
(formal claim) was received within one year of the veteran's 
August 2002 informal claim for benefits, the appropriate date 
of claim for TDIU is August 26, 2002.  See Fleshman v. Brown, 
9 Vet. App. 548 (1996).  

Because the veteran's current claim for benefits was received 
by VA on August 26, 2002, an effective date prior to August 
26, 2002 for TDIU would be warranted if there is evidence of 
unemployability within a year prior thereto.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Prior to August 26, 
2002, service connection was in effect for hearing loss, 
tinnitus, and left knee disability.  While there are some 
examination and treatment records on file dated between 
August 2001 and August 2002, this evidence does not show that 
the veteran was unemployable due solely to his service-
connected disabilities.  Moreover, the fact that he was 
unemployed does not automatically mean that he was 
unemployable.  

VA audiological evaluation in January 2002 revealed results 
that were described as a mild sloping to profound high 
frequency sensorineural hearing loss bilaterally with 
complaints of tinnitus.  The veteran's left knee disability 
was described as mild on VA examination in April 2002.  The 
Board would note that the medical evidence prior to August 
2002 shows nonservice-connected disabilities, including heart 
disease.  While the medical evidence between August 2001 and 
August 2002 does show some interference with employability 
due to the veteran's service-connected hearing loss, 
tinnitus, and left knee disorder, the evidence does not show 
that these disorders, by themselves, prevented substantially 
gainful employment.  Consequently, medical evidence of 
unemployability due to service-connected disabilities was not 
shown within the year prior to receipt of the claim on August 
26, 2002.

The first medical evidence of record that indicates 
unemployability due to service-connected disorders was not 
until VA examinations in June 2003, when a VA examiner found 
PTSD, with moderate symptomatology.  The examiner noted that 
the veteran's PTSD contributed significantly to his 
unemployability but, by itself, did not cause him to be 
unemployable.  It was reported on VA general evaluation on 
June 4, 2003 that the veteran would be unable to do any 
vigorous activity with his left knee and would need 
considerable restrictions on sedentary activity because of 
the need for frequent repositioning.  It was also noted that 
the veteran would have considerable difficulty, even doing 
sedentary work, dealing with the public due to his hearing 
loss and tinnitus.  Accordingly, as the effective date for 
the assignment of TDIU is whichever is later between the date 
of claim, which is August 26, 2002, and the date entitlement 
is shown, which is the date of the VA examinations in June 
2003, an effective date prior to June 4, 2003 is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

An effective date prior to June 4, 2003, for TDIU is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


